 

FIFTH AMENDMENT OF AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

THIS FIFTH AMENDMENT OF AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
"Amendment") is entered into effective May 7, 2007, between ALAMO GROUP INC., a
Delaware corporation ("Borrower"), each of the banks or other lending
institutions that is a signatory to this Amendment (collectively, "Lenders"),
and BANK OF AMERICA, N.A., a national banking association, as Administrative
Agent (in such capacity, together with its successors and permitted assigns,
"Administrative Agent").

R E C I T A L S

A.          Reference is hereby made to that certain Amended and Restated
Revolving Credit Agreement dated as of August 25, 2004, by and among Borrower,
Lenders, and Administrative Agent (as renewed, extended, modified, and amended
from time to time, the "Credit Agreement"), providing for a revolving line of
credit and a letter of credit facility.

B.           In connection with the Credit Agreement, and in order to evidence
Borrower's obligations thereunder, Borrower executed and delivered to Lenders
(a) that certain Amended and Restated Note dated February 3, 2006, payable to
the order of Bank of America, N.A. in the original principal amount of
$45,000,000 (the "Original BofA Note"), (b) that certain Amended and Restated
Note dated February 3, 2006, payable to the order of JPMorgan Chase Bank in the
original principal amount of $45,000,000 (the "Original JP Note"), and (c) that
certain Amended and Restated Note dated February 3, 2006, payable to the order
of Guaranty Bank in the original principal amount of $35,000,000 (the "Original
Guaranty Note" the Original BofA Note, the Original JP Note, and the Original
Guaranty Note are collectively, the "Original Notes" and individually, an
"Original Note").

C.           Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.

D.          Borrower, Lenders, and Administrative Agent desire to modify certain
provisions contained in the Credit Agreement, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.            Amendments to the Credit Agreement. 

(a)           Paragraph C. of the Recitals of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

C.         The Company has requested that Lenders make available under this
facility $125,000,000, and give the Company the option to expand the facility by
$50,000,000, in two separate tranches of up to $25,000,000, up to an aggregate
amount of $175,000,000, at the Company's election and pursuant to the terms of
this Agreement. 

(b)          Section 1 of the Credit Agreement is hereby amended to delete the
definitions of "Obligated Group," "Permitted Liens," "Revolving Credit Notes,"
and "Termination Date" in their entirety and replace such definitions with the
following:

Fifth Amendment

--------------------------------------------------------------------------------


"Obligated Group" means the Company, Alamo Capital LLC, a Nevada limited
liability company, successor by conversion to Alamo Capital Inc.; Alamo Group
(IA) Inc., a Nevada corporation; Alamo Group (KS) Inc., a Kansas corporation;
Alamo Group (SMC) Inc., a Nevada corporation; Alamo Group (TX) L.P., a Delaware
limited partnership; Alamo Group (USA) Inc., a Delaware corporation; Alamo Group
Holdings, L.L.C., a Delaware limited liability company; Alamo Sales Corp., a
Delaware corporation; Herschel Adams Inc., a Nevada corporation; Alamo Group
(IL) Inc., a Delaware corporation, f/k/a M&W Gear Company; Schulte (USA) Inc., a
Florida corporation; Schwarze Industries, Inc., an Alabama corporation; Tiger
Corporation, a Nevada corporation, Alamo Group Services Inc., a Delaware
corporation, Gradall Industries, Inc., formerly known as Alamo Group (OH) Inc.,
a Delaware corporation, NP Real Estate Inc., an Ohio corporation, Henke
Manufacturing Corporation, a Kansas corporation, Nite-Hawk Sweepers, LLC, a
Washington limited liability company, VacAll Industries, Inc., a Delaware
corporation, and any such other Person that the Company requests be included in
the Obligated Group on the prior written approval of the Required Lenders, which
approval shall not be unreasonably withheld.

"Permitted Liens" means: (i) Liens in favor of Lenders to secure the Obligation;
(ii) Liens described on the Company's June 30, 2004 financial statements or in
Exhibit H attached hereto; (iii) pledges or deposits made to secure payment of
Worker's Compensation (or to participate in any fund in connection with Worker's
Compensation), unemployment insurance, pensions or social security programs;
(iv) Liens imposed by mandatory provision of law such as for materialmen's,
mechanics, warehousemen's and other like Liens arising in the ordinary course of
business, securing Indebtedness whose payment is not yet due; (v) Liens for
taxes, assessments and governmental charges or levies imposed upon a Person or
upon such Person's income or profits or property, if the same are not yet past
due and payable or if the same are being contested in good faith and as to which
adequate reserves have been provided; (vi) good faith deposits in connection
with leases, real estate bids or contracts (other than contracts involving the
borrowing of money), pledges or deposits to secure public or statutory
obligations, deposits to secure (or in lieu of) surety, stay, appeal or customs
bonds and deposits to secure the payment of taxes, assessments, customs duties
or other similar charges; (vii) encumbrances consisting of zoning restrictions,
easements, or other restrictions on the use of real property, provided that such
do not impair the use of such property for the uses intended, and none of which
is violated by existing or proposed structures or land use; (viii) Liens granted
by newly-acquired Subsidiaries against their assets, so long as no other member
of the Obligated Group is a co-maker or guarantor of that Indebtedness; (ix)
Liens on the equipment and machinery to be located at 406 Mill Avenue SW, New
Philadelphia, Ohio securing the Gradall Ohio Debt; and (x) Liens securing
purchase money Indebtedness permitted pursuant to the last paragraph of Section
9.01.

"Revolving Credit Notes" means collectively, (a) the Second Amended and Restated
Revolving Credit Notes dated May 7, 2007, executed by the Company, substantially
in the form of Exhibit B attached hereto, one payable to each of Bank of
America, N.A., JPMorgan Chase Bank, and Guaranty Bank, each in an amount equal
to the Revolving Credit Commitment of such Lender, such notes are in amendment,
restatement, but not extinguishment, of the Amended and Restated Revolving
Credit Notes dated February 3, 2006, executed by the Company, one payable to
each such Lender, which notes were in amendment, restatement, and increase, but
not extinguishment, of the Revolving Credit Notes dated August 24, 2005,
executed by the Company, one payable to each such Lender and (b) the Revolving
Credit Note dated May 7, 2007, executed by the Company, substantially in the
form of Exhibit B attached hereto, payable to Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch, in an
amount equal to the Revolving Credit Commitment of such Lender, all such notes
as the same may be amended, supplemented, modified or restated from time to
time, evidencing the obligation of the Company to repay the Revolving Credit
Loan, and all renewals, modifications and extensions thereof.

Fifth Amendment

--------------------------------------------------------------------------------


                                                                                                                                                           

 

"Termination Date" means the earliest date on which any of the following events
occurs: (a) May 7, 2012; (b) the date that Required Lenders terminate their
commitment to lend hereunder, after the occurrence of an Event of Default; or
(c) such earlier date as may be agreed upon in writing by the Company and
Required Lenders.

(c)           Section 2.01(b)(i) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

(i)         Upon notice to Administrative Agent (which shall promptly notify
Lenders), the Company may from time to time, request an increase in the
Revolving Credit Commitments of up to $50,000,000, resulting in an increased
Revolving Credit Commitments of up to $175,000,000, provided that, (A) each
increase in the Revolving Credit Commitments shall be in the minimum amount of
$25,000,000, (B) after giving effect to the increase in the Revolving Credit
Commitments, the Revolving Credit Commitments do not exceed $175,000,000, and
(C) no Potential Default or Event of Default exists. At the time of sending such
notice, the Company (in consultation with Administrative Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to Lenders). Each Lender shall notify Administrative Agent within such
time period whether or not it agrees to increase its Commitment, and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase its Commitment. Administrative Agent
shall notify the Company and each Lender of Lenders' responses to each request
made hereunder.  To achieve the full amount of a requested increase, the Company
may also invite additional eligible assignees to become Lenders. Any increase in
the Revolving Credit Commitments must be effected by an amendment that is
executed in accordance with Section 12.01 by the Company, Administrative Agent,
and the one or more Lenders who have agreed to increase their Commitments or by
new Lenders who have agreed to new Commitments in accordance with Section 12.01.

(d)           Section 2.02(a)(ii)(A) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

(A)       subject to Section 2.02(b)(iii), the expiry date of such requested
Letter of Credit would occur more than eighteen (18) months after the date of
issuance or last extension; or

(e)           Section 2.05(d) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

3


Fifth Amendment

--------------------------------------------------------------------------------


                                                                                                                                                           

(d)           Applicable Margin. As used in this Agreement and the other Loan
Documents, "Applicable Margin" means, as to the Loans, a rate per annum
determined for each fiscal quarter during the Company's Fiscal Year, beginning
with the quarter ending September 30, 2004, by reference to the Leverage Ratio
as of the end of the fiscal quarter (herein called the "date of determination"),
as set forth in the most recent Compliance Certificate received by
Administrative Agent pursuant to Section 8.01(d) and the type of Advance or
Facility Fee, as applicable, as follows:

(i)         if, on any date of determination, the following is met:  the
Leverage Ratio is equal to or less than 1.00 to 1.0, then the Applicable Margin
during the fiscal quarter following the date of determination, expressed as a
rate per annum, shall be 0.00% for Prime Rate Advances, 0.50% for Eurodollar
Advances, and 0.125% for the Facility Fee; and if not, then

(ii)        if, on any date of determination, the following is met: the Leverage
Ratio is greater than 1.00 to 1.0 and less than or equal to 1.50 to 1.0, then
the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be 0.00% for Prime Rate
Advances, 0.75% for Eurodollar Advances, and 0.125% for the Facility Fee; and if
not, then.

(iii)       if, on any date of determination, the following is met: the Leverage
Ratio is greater than 1.50 to 1.0 and less than or equal to 2.00 to 1.0, then
the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be 0.00% for Prime Rate
Advances, 0.875% for Eurodollar Advances, and 0.125% for the Facility Fee; and
if not, then

(iv)       if, on any date of determination, the following is met: the Leverage
Ratio is greater than 2.00  to 1.0 and less than or equal to 2.50 to 1.0, then
the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be 0.125% for Prime Rate
Advances, 1.00% for Eurodollar Advances, and 0.25% for the Facility Fee; and if
not, then

(v)        if, on any date of determination, the following is met: the Leverage
Ratio is greater than 2.50 to 1.0 and less than or equal to 3.00 to 1.0, then,
the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be 0.25% for Prime Rate
Advances, 1.25% for Eurodollar Advances, and 0.25% for the Facility Fee; and if
not, then

4


Fifth Amendment

--------------------------------------------------------------------------------


                                                                                                                                                           

(vi)       if, on any date of determination, the following is met: the Leverage
Ratio is greater than 3.00  to 1.0 and less than or equal to 3.75 to 1.0, then,
the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be 0.375% for Prime Rate
Advances, 1.50% for Eurodollar Advances, and 0.25% for the Facility Fee; and if
not, then

(vii)      if, on any date of determination, the following is met: the Leverage
Ratio is greater than 3.75  to 1.0, then, the Applicable Margin during the
fiscal quarter following the date of determination, expressed as a rate per
annum, shall be 0.50% for Prime Rate Advances, 1.875% for Eurodollar Advances,
and 0.375% for the Facility Fee.

For Eurodollar Advances, the Applicable Margin for a Loan Year applies both to
(i) Advances made during the current Loan Year and (ii) Advances outstanding
during the current Loan Year that were made during a prior Loan Year.

If the interest rate changes hereunder because of a change in the Applicable
Margin, interest shall accrue at the changed rate beginning the first day of the
month  after the earlier of the date on which the Company provides, or by which
it was required to provide, pursuant to Section 8.01(d) of this Agreement, the
financial information necessary to determine the Applicable Margin.  The
Applicable Margin in effect from May 7, 2007 through the delivery of the
Compliance Certificate for the period ending June 30, 2007 shall be determined
based upon Pricing Level 5 as set forth in clause (v) above.

(f)            Section 4.04(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(a)        Optional Prepayments.  The Company may prepay the principal of any
Note then outstanding, in whole or in part, at any time or from time to time, on
the same Business Day's notice for Prime Rate Advances and three (3) Business
Days' notice for Eurodollar Advances, each such notice to be received by
Administrative Agent not later than 10:00 a.m. on such Business Day; provided,
however, that (i) each prepayment of less than the full outstanding principal
balance of any Note shall be in an amount equal to $25,000 or an integral
multiple thereof, (ii) if Company prepays the principal of any Eurodollar
Advance on any date other than the last day of the Interest Period applicable
thereto, Company shall make the payments required by Section 5.01(e).

(g)           Section 8.14 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.14.       Intentionally Deleted.

(h)           Section 8.15 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.15.       Intentionally Deleted.

 

5


Fifth Amendment

--------------------------------------------------------------------------------


                                                                                                                                                           

(i)            Section 8.16 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.16.    Leverage Ratio.  The Company, as of any date during the term hereof,
shall maintain a ratio of Consolidated Funded Debt to Operating Cash Flow not
exceeding 3.75 to 1.00; Notwithstanding the foregoing, the Leverage Ratio may be
as high as 4.00 to 1.0, as of the last day of not more than six (6) consecutive
fiscal quarters (such period beginning with the last day of the fiscal quarter
in which the Leverage Ratio is greater than 3.75 to 1.00 but not greater than
4.00 to 1.0 and ending on the earlier of (x) the last day of the fiscal quarter
in which the Leverage Ratio is less than or equal to 3.75 to 1.0 or (y) the last
day of such six (6) consecutive fiscal quarters, being an "Increased Leverage
Period"), in each case so long as the following conditions precedent are
satisfied:

(a)        such Increased Leverage Period is due to the effects of a Permitted
Acquisition; and

(b)        the Company must demonstrate a Leverage Ratio of not more than 3.75
to 1.00 for the two (2) fiscal quarters immediately following the end of the
Increased Leverage Period.

(j)            Section 8.18 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.18     Minimum Asset Coverage Ratio.  The Company shall maintain, as of any
date during the term hereof, a minimum Asset Coverage Ratio of 1.50 to 1.00.

(k)          Section 9.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 9.01     Limitation on Indebtedness.  Except as noted in the second paragraph
of this Section 9.01, no member of the Obligated Group will incur, create,
contract, waive, assume, have outstanding, guarantee or otherwise be or become
liable, directly or indirectly, or both, in respect of, any Indebtedness, except
(i) Indebtedness arising out of this Loan Agreement, (including the Guaranties
of the Guarantors as listed on Exhibit N) (ii) Indebtedness secured by the
Permitted Liens, (iii) current liabilities for taxes and assessments incurred in
the ordinary course of business, (iv) current amounts payable or accrued of
other claims (other than for borrowed funds or purchase money obligations)
incurred in the ordinary course of business, provided that all such liabilities,
accounts and claims shall be promptly paid and discharged when due or in
conformity with trade terms, (v) Indebtedness of the Obligated Group as
reflected in the audited consolidated financial statement of the Company and its
Consolidated Subsidiaries as of June 30, 2004, (iv) the Indebtedness disclosed
to Lenders as indicated on the attached Exhibit M, and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (v) Indebtedness of Gradall Industries, Inc. payable to
the Director of Development of the State of Ohio, in a maximum amount not to
exceed $2,000,000, for the purchase of equipment to be located at 406 Mill
Avenue SW, New Philadelphia, Ohio, provided that such Indebtedness is on terms
and conditions acceptable to Agent and Lenders (the "Gradall Ohio Debt"), (vi)
the guaranty by the Company of the Gradall Ohio Debt, in a maximum amount of
$2,000,000, and (vii) Indebtedness in respect of any Financial Hedge.

6


Fifth Amendment

--------------------------------------------------------------------------------


Notwithstanding the foregoing and, specifically, the parenthetical exclusion
contained in subparagraph (iv) above, the Obligated Group, as a whole, or any
member or combination of members of the Obligated Group, may incur during the
term of this Commitment, new Indebtedness For Borrowed Money (including, without
limitation, purchase money Indebtedness) (the "New Indebtedness") not exceeding
$10,000,000, in the aggregate.  The foregoing $10,000,000 aggregate limitation
on New Indebtedness during the term of this Loan Agreement shall apply to the
entire Obligated Group and shall be calculated based on the aggregate dollar
value of New Indebtedness incurred by all members of the Obligated Group, but
shall exclude New Indebtedness that is assumed or guaranteed by an Obligated
Group member (together with all renewals and extensions thereof), so long as the
aggregate of such assumed or guaranteed New Indebtedness for all Obligated Group
members does not exceed $10,000,000 outstanding at any point in time.  Provided
however that, should the New Indebtedness exceed $5,000,000 in the aggregate at
any time and have a stated maturity of more than five (5) years from the date of
the incurrence of such New Indebtedness, the Company agrees that the Company
shall negotiate in good faith with Agent and Lenders to amend this Agreement to
provide for a fixed charge coverage ratio acceptable to Agent and Lenders.  The
foregoing restrictions on the incurrence of New Indebtedness shall not prohibit
any Subsidiary that is not a member of the Obligated Group from incurring New
Indebtedness, so long as no member of the Obligated Group is a co-maker, surety
or guarantor of that New Indebtedness (except for the $5,000,000 allowance)
permitted above.

(l)            Section 9.12 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

9.12.    Limitation on Capital Expenditures.  Except for Capital Expenditures
for assets acquired pursuant to a Permitted Acquisition, the Obligated Group
will not  incur, make, create, contract,  assume, have outstanding, guarantee or
otherwise be or become liable, directly or indirectly, for, in the aggregate,
any Capital Expenditure exceeding $17,500,000 in any fiscal year.

(m)       The Credit Agreement is hereby amended to add the following new
Section 12.25:

12.25   No Advisory or Fiduciary Responsibility.   In connection with all
aspects of each transaction contemplated hereby, the Company acknowledges and
agrees, and acknowledges its Affiliates' understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm's-length
commercial transaction between the Company and its Affiliates, on the one hand,
and Administrative Agent on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction,
Administrative Agent is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) Administrative
Agent has not assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether Administrative Agent has advised or is currently
advising the Company or any of its Affiliates on other matters) and the
Administrative Agent has no obligation to the Company rower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv)
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and the Administrative Agent has no obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship;
and (v) Administrative Agent has not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
with respect to any breach or alleged breach of agency or fiduciary duty.

7


Fifth Amendment

--------------------------------------------------------------------------------


(n)        Exhibit J (and attached Schedule A thereto) are hereby deleted in
their entirety and replaced with Exhibit J (and attached Schedule A) attached
hereto.

(o)        Exhibit R to the Credit Agreement is hereby deleted in its entirety
and replaced with Exhibit R attached hereto.

2.         Notes.  Borrower shall execute (a) a Second Amended and Restated Note
dated May 7, 2007, payable to the order of Bank of America, N.A. in the original
principal amount of $40,000,000 (the "BofA Note"), (b) a Second Amended and
Restated Note dated May 7, 2007, payable to the order of JPMorgan Chase Bank in
the original principal amount of $40,000,000 (the "JP Note"), and (c) a Second
Amended and Restated Note dated May 7, 2007, payable to the order of Guaranty
Bank in the original principal amount of $25,000,000 (the "Guaranty Note" the
BofA Note, the JP Note, and the Guaranty Note are collectively, the "Amended and
Restated Notes" and individually, an "Amended and Restated Note") which Amended
and Restated Notes are in amendment and restatement, and not extinguishment, of
the Original Notes, and (d) a Note dated May 7, 2007, payable to the order of
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch in the original principal amount of $20,000,000 (the "Rabobank
Note").

3.         Amendment of Credit Agreement and Other Loan Documents.

(a)        All references in the Loan Documents to the Credit Agreement shall
include references to the Credit Agreement as modified and amended by this
Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

(b)        All references in the Loan Documents to any Original Note shall
include references to the Amended and Restated Notes as modified and amended by
this Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

(c)        Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.

8


Fifth Amendment

--------------------------------------------------------------------------------


4.         Ratifications. Borrower (a) ratifies and confirms all provisions of
the Loan Documents as amended by this Amendment, (b) ratifies and confirms that
all guaranties, assurances, and Liens granted, conveyed, or assigned to
Administrative Agent for the benefit of Lenders under the Loan Documents are not
released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure full payment and performance of the
present and future Obligation (except to the extent specifically limited by the
terms of such guaranties, assurances, or Liens (if any)) including, without
limitation, the Amended and Restated Notes and the Rabobank Note, and (c) agrees
to perform such acts and duly authorize, execute, acknowledge, deliver, file,
and record such additional documents, and certificates as Administrative Agent
and Lenders may reasonably request in order to create, perfect, preserve, and
protect those guaranties, assurances, and Liens (if any).

5.         Representations.  Borrower represents and warrants to Administrative
Agent and Lenders that as of the date of this Amendment: (a) each of the items
and documents listed on Exhibit A (the "Amendment Documents") have been duly
authorized, executed, and delivered by Borrower and each Guarantor, as
applicable; (b) no action of, or filing with, any Governmental Authority is
required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance of the Amendment Documents by Borrower and
each Guarantor; (c) the Loan Documents, as amended by the Amendment Documents,
are valid and binding upon Borrower and each Guarantor and are enforceable
against Borrower and each Guarantor in accordance with their respective terms,
except as limited by debtor relief laws and general principles of equity;
(d) the execution, delivery, and performance by Borrower and each Guarantor of
the Amendment Documents does not require the consent of any other Person and do
not and will not constitute a violation of any governmental requirement, order
of any Governmental Authority, or material agreements to which Borrower or any
Guarantor is a party or by which Borrower or any Guarantor is bound; (e) all
representations and warranties in the Credit Agreement are true and correct in
all material respects on and as of the date of this Amendment, except to the
extent that (i) any of them speak to a different specific date, or (ii) the
facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement; and (f) after giving effect
to the Amendment Documents, no Potential Default or Event of Default exists.

6.         Conditions.  This Amendment shall not be effective unless and until:

(a)        the Administrative Agent shall have received each of the Amendment
Documents, each acceptable to Administrative Agent in its sole discretion;

(b)        the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or (ii)
the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;

(c)        the Administrative Agent shall have received (a) an upfront fee in
the amount of $62,500, to be shared among the Lenders based on their Pro Rata
Share, and (b) each other fee referenced in that certain Fee Letter dated March
30, 2007, by and between Borrower and Administrative Agent; and

(d)        after giving effect to this Amendment, no Potential Default or Event
of Default exist.

7.         Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

9


Fifth Amendment

--------------------------------------------------------------------------------


                                                                                                                                                           

8.         Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment shall be construed --
and its performance enforced -- under Texas law, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.

9.         Parties.  This Amendment binds and inures to Borrower, Administrative
Agent, and each Lender and their respective successors and permitted assigns.

10.       ENTIRETIES.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED BY THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
ABOUT THE SUBJECT MATTER OF THE CREDIT AGREEMENT AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank;
Signature Pages to Follow.]

 

 

 

 

 

 

10


Fifth Amendment

--------------------------------------------------------------------------------


SIGNATURE PAGE TO FIFTH AMENDMENT OF
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT BETWEEN
ALAMO GROUP INC.,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
AND THE LENDERS DEFINED THEREIN

EXECUTED as of the day and year first mentioned.

ALAMO GROUP INC.,
a Delaware corporation

By:      
                                                                       
             Robert H. George
             Vice President

 

 

 

 

 

 

 

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


                                                                                                                                                           
 

SIGNATURE PAGE TO FIFTH AMENDMENT OF
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT BETWEEN
ALAMO GROUP INC.,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
AND THE LENDERS DEFINED THEREIN

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

By:      
                                                                       
             Suzanne Paul, Vice President

 

 

 

 

 

 

 

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


SIGNATURE PAGE TO FIFTH AMENDMENT OF
REVOLVING CREDIT AGREEMENT BETWEEN
ALAMO GROUP INC.,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
AND THE LENDERS DEFINED THEREIN

 

 

BANK OF AMERICA, N.A.,
as a Lender

By:      
                                                                       
             Susan Jarboe, Vice President

           

 

 

 

 

 

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


SIGNATURE PAGE TO FIFTH AMENDMENT OF
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT BETWEEN
ALAMO GROUP INC.,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
AND THE LENDERS DEFINED THEREIN

 

 

JP MORGAN CHASE BANK, as a Lender

By:      
                                                                       
            Jennifer Stewart, Vice President

           

 

 

 

 

 

 

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


SIGNATURE PAGE TO FIFTH AMENDMENT OF
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT BETWEEN
ALAMO GROUP INC.,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
AND THE LENDERS DEFINED THEREIN

 

 

GUARANTY BANK, as a Lender

By:      
                                                                       
             Mike McConnell, Senior Vice President

           

 

 

 

 

 

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


SIGNATURE PAGE TO FIFTH AMENDMENT OF
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT BETWEEN
ALAMO GROUP INC.,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
AND THE LENDERS DEFINED THEREIN

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
"Rabobank Nederland", New York Branch, as a Lender

By:                                                                  
Name:                                                             
Title:                                                                

By:                                                                  
Name:                                                             
Title:                                                                

 

 

 

 

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


SIGNATURE PAGE TO FIFTH AMENDMENT OF
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT BETWEEN
ALAMO GROUP INC.,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
AND THE LENDERS DEFINED THEREIN

To induce the Administrative Agent and Lenders to enter into this Amendment,
each of the undersigned (a) consent and agree to this Amendment's execution and
delivery, (b) ratify and confirm that all guaranties, assurances, and Liens (if
any) granted, conveyed, or assigned to Administrative Agent on behalf of Lenders
under the Loan Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by this Amendment and continue to guarantee,
assure, and secure the full payment and performance of all present and future
Obligation (except to the extent specifically limited by the terms of such
guaranties, assurances, or Liens), (c) agree to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as Administrative
Agent may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens (if any), and (d)
waive notice of acceptance of this consent and agreement, which consent and
agreement binds the undersigned and their successors and permitted assigns and
inures to Administrative Agent, Lenders, and their respective successors and
permitted assigns.

Signature Page to Fifth Amendment

ALAMO CAPITAL LLC, successor in interest by conversion to Alamo Capital, Inc.,

 

ALAMO GROUP (TX) L.P.,

a Nevada limited liability company

 

a Delaware limited partnership

     

By:                                                      

 

By: Alamo Group Holdings, LLC,

Robert H. George

 

a Delaware limited liability company,

Vice President - Administration

 

its General Partner

     

ALAMO GROUP (IA) INC.,

 

By:                                                            

a Nevada corporation

 

        Robert H. George

            Vice President - Administration

By:                                                      

 

 

Robert H. George

 

ALAMO GROUP (USA) INC.,

Vice President - Administration

 

a Delaware corporation

     

ALAMO GROUP (KS) INC.,

 

By:                                                      

a Kansas corporation

 

Robert H. George

            Vice President - Administration

By:                                                      

 

 

Robert H. George

 

ALAMO GROUP HOLDINGS, L.L.C.,

Vice President - Administration

 

a Delaware limited liability company

     

ALAMO GROUP (SMC) INC.,

 

By:                                                      

a Nevada corporation

 

Robert H. George

            Vice President - Administration

By:                                                      

 

 

Robert H. George

 

 

Vice President - Administration

         

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


ALAMO SALES CORP.,

 

HERSCHEL‑ADAMS INC.,

a Delaware corporation

 

a Nevada corporation

     

By:                                                      

 

By:                                                      

Robert H. George

 

Robert H. George

Vice President - Administration

 

Vice President - Administration

     

ALAMO GROUP (IL) INC.,

 

SCHULTE (USA) INC.,

f/k/a M&W Gear Company, a Delaware corporation   a Florida corporation      

By:                                                      

 

By:                                                      

Robert H. George

 

Robert H. George

Vice President ‑ Administration

          Vice President - Administration    

 

SCHWARZE INDUSTRIES, INC.,

 

TIGER CORPORATION,

an Alabama corporation

 

a Nevada corporation

     

By:                                                      

 

By:                                                      

Robert H. George

 

Robert H. George

       Vice President - Administration

 

Vice President ‑ Administration

     

ALAMO GROUP SERVICES, INC.,

 

GRADALL INDUSTRIES, INC.,

a Delaware corporation

  formerly known as Alamo Group (OH) Inc., a Delaware corporation      

By:                                                      

 

By:                                                      

Robert H. George

 

Name:                                           

        Vice President - Administration

 

        Title:                                              

     

VACALL INDUSTRIES, INC.,
f/k/a Alamo Group (AL) Inc., a Delaware corporation

 

NP REAL ESTATE Inc., an Ohio corporation

     

By:                                                      

 

By:                                                      

Name:                                           

 

Name:                                           

        Title:                                              

 

        Title:                                              

     

NIGHT-HAWK SWEEPERS, LLC,
a Washington limited liability company

  HENKE MANUFACTURING CORPORATION, a Kansas corporation    

 

By:                                                      

 

By:                                                      

Name:                                           

 

Name:                                           

Title:                                              

 

        Title:                                              

     

 

 

Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


EXHIBIT A

AMENDMENT DOCUMENTS

 1.  Amendment;

 2.  BofA Note;

 3.  JP Note;

 4.  Guaranty Note;

 5.  Rabobank Note;

 6.   Joinder Certificate executed by Coöperatieve Centrale
     Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch;

 7.  Officer's Certificate of Borrower certifying as to (a) the constituent
     documents of Borrower, (b) the incumbency of the officer's of Borrower
     authorized to execute the Amendment Documents, and (c) resolutions of the
     Board of Directors of Borrower authorizing the Amendment Documents;

 8.  Officer's Certificates for VacAll Industries, Inc., Nite-Hawk Sweepers,
     LLC, Henke Manufacturing Corporation, and Alamo Capital, LLC, each
     certifying as to (a) the constituent documents of such Person, (b) the
     incumbency of the officer's of such Person authorized to execute the
     Amendment Documents, and (c) resolutions of the Board of Directors (or
     equivalent governing body) of such Person authorizing the Amendment
     Documents;

 9.  Guaranty Agreements executed by each of VacAll Industries, Inc., Nite-Hawk
     Sweepers, LLC, Henke Manufacturing Corporation, and Alamo Capital, LLC.

 10. a Certificate of Existence and Good Standing for Borrower, VacAll
     Industries, Inc., Nite-Hawk Sweepers, LLC, Henke Manufacturing Corporation,
     and Alamo Capital, LLC, each issued by the Secretary of State of the State
     of formation of each such Person, as of a date that is not more than thirty
     (30) days prior to the date of this Amendment;

 11. Such other items and documents as Administrative Agent and Lenders shall
     reasonably request

 

 

 

EXHIBIT A

--------------------------------------------------------------------------------


EXHIBIT J

COMPLIANCE CERTIFICATE

Date:                                                                      

Bank of America, N.A.
300 Convent Street
Post Office Box 300
San Antonio, Texas  78291

Attn: Susan Jarboe, Vice President

This Certificate is delivered to you pursuant to that certain Amended and
Restated Revolving Credit Agreement (the "Loan Agreement"), dated August 25,
2004, by and between Bank of America, as Administrative Agent for the Lenders,
the Lenders and Alamo Group Inc. (the "Company") and the subsidiaries of the
Company named therein as members of the "Obligated Group."  All capitalized
terms not otherwise defined shall have the meaning assigned to them in the Loan
Agreement.

As of the date of this Certificate, the Company certifies to Lenders the
following:

I.      COMPLIANCE:

A.    The representations and warranties stated in Article 6 of the Loan
Agreement continue to be true, except:

[List any exceptions]

B.    The Company has performed and fulfilled all of its obligations stated in
Article 8 of the Loan Agreement, except:

[List any exceptions]

C.    The Company and each other member of the Obligated Group has kept,
observed, performed and fulfilled each and every covenant and condition stated
in Article 9 of the Loan Agreement, except:

[List any exceptions]

D.    There are no Events of Default or Potential Default in existence as such
term is defined in Article 10 of the Loan Agreement, except:

[List any exceptions]

E.     Neither the Company nor any Obligated Group member is involved in any
material litigation, except:

[List any exceptions]

F.     The accompanying balance sheet and operating statement and supporting
financial data have been prepared in accordance with GAAP and are true and
correct, subject to normal year end audit and adjustments.

G.    The Company's computations of the following financial covenants of the
Company contained in the Loan Agreement and as calculated on the attached
Schedule A are as follows, and are correct:

EXHIBIT J

--------------------------------------------------------------------------------


(a)           Maximum Leverage Ratio
               (Section 8.16 - maximum of
                3.75 to 1.0 except as set forth
therein                                                                    to   
                   
 

(b)           Minimum Asset Coverage Ratio
               (Section 8.18 - minimum of 1.50 to
1.00):                                                               to   
                   

                (c)           Maximum Capital Stock Repurchases
                                (Section 9.04 - maximum of $20,000,000
                                aggregate during the term of the Loan Agreement
)                      $                                             

                (d)           Maximum Capital Expenditures
                                (Section 9.12 - maximum of $17,500,000
                                aggregate during any fiscal year
)                                                    
$                                                             

 

Very truly yours,

ALAMO GROUP INC.

By:         
                                                                                                               

Printed
Name:                                                                                      

Title:                                                                                                      

1

EXHIBIT J

--------------------------------------------------------------------------------


SCHEDULE A TO COMPLIANCE CERTIFICATE

(for the period ending ___________________________)

Covenant

 

At End of Subject Period

 

1.       Leverage Ratio (Section 8.16)

(a)     Indebtedness for Borrowed Money

$                           

(b)     Capital leases

$                           

(c)     Guaranties of Indebtedness for Borrowed Money and capital leases

$                           

(d)     Consolidated Funded Debt - Line 3(a), plus Line 3(b), plus Line 3(c)

$                           

(e)     Operating Cash Flow (from Schedule B)

$                           

(f)      Leverage Ratio - ratio of Line 3(d) to Line 3(e)

______ to _____

(g)     Maximum Ratio

3.75 to 1.00

2.       Asset Coverage Ratio (Section 8.18)

(a)     Cash Equivalent Investments

$                           

(b)     Accounts Receivable

$                           

(c)     Inventory

$                           

(d)     Net PP&E

$                           

 (e)      Line 4(a), plus Line 4(b), plus Line                      4(c), plus
Line 4(d)

$                           

(f)      Indebtedness for Borrowed Money

$                           

(g)     Capital leases

$                           

(h)     Guaranties of Indebtedness for Borrowed Money and capital leases

$                           

(i)      Consolidated Funded Debt - Line 4(f), plus Line 4(g), plus Line 4(h)

$                           

(j)      Asset Coverage Ratio - ratio of Line 4(e) to Line 4(i)

______ to _____

(k)     Minimum Ratio

(a) 1.50 to 1.0

3.       Maximum Capital Expenditures (Section 9.12)

(a)     Actual

$                           

(b)     Maximum Amount

$17,500,000

4.       Maximum Capital Stock Repurchases (Section 9.04)

(a)     Actual

$                           

(b)     Maximum Amount

$20,000,000

 

2

EXHIBIT J

--------------------------------------------------------------------------------


EXHIBIT R

Revolving Credit Commitments

Lender

Commitment

Bank of America, N.A.

$40,000,000

JPMorgan Chase Bank, N.A.

$40,000,000

Guaranty Bank

$25,000,000

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch

$20,000,000

Total

$125,000,000

 

 

 

 

 

 

 

EXHIBIT R

--------------------------------------------------------------------------------